Citation Nr: 1333361	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  07-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative arthritis of the lumbosacral spine, prior to December 11, 2007, and an evaluation in excess of 40 percent, thereafter.  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973 and from January 2003 to March 2005.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In a December 2007 rating decision, the RO increased the evaluation for the Veteran's service-connected low back disability from 20 percent to 40 percent, effective from December 11, 2007.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remains in appellate status for both the period before and after December 11, 2007.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Board remanded the Veteran's low back disability claim for further development in February 2011.  Specifically, the Board directed that the Veteran was to be scheduled for a Travel Board hearing.  Subsequent to the Board's remand, a hearing was held on July 12, 2013, in Columbia, South Carolina, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  Accordingly, the Board finds that VA has substantially complied with the Board's February 2011 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Veteran's claims have been returned to the Board.  

In a September 2010 rating decision, the RO denied the Veteran's claims to establish service connection for a bladder disability and weight loss, both to include as secondary to his service-connected low back disability.  Although the Veteran expressed disagreement with this determination and was provided a Statement of the Case and Supplemental Statement of the case, he did not file a timely substantive appeal with regard to either issue.  Also, in a January 2013 rating decision, the RO established a separate 20 percent evaluation for radiculopathy of the right leg, associated with the Veteran's low back disability, effective from December 19, 2012.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  As such, these issues are not in appellate status at this time.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

Preliminary Note

In a February 2007 statement, the Veteran's representative asserted that the Veteran was unable to work because of his service-connected low back disability.  The RO accepted this statement as a claim for TDIU.  In June 2007, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in support of this claim, and the RO denied this claim in a July 2007 rating decision.  Neither the Veteran nor his representative perfected an appeal to the Board regarding this matter; however, the evidence of record dated after the July 2007 rating decision indicates that the Veteran's service-connected low back disability negatively impacts his employability.  See e.g., the December 2012 VA examination report.  

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claim (the Court) held that a claim for TDIU cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

In the present case, although the RO's July 2007 rating decision denying the Veteran's TDIU claim was not appealed, the issue is properly before the Board as part and parcel of the Veteran's claim for an increased evaluation for his service-connected low back disability.  Rice, supra.  As such, the Veteran's Rice-type TDIU claim has been "revived," and remains in appellate status.  Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that the Veteran's claims must be remanded in order to allow VA to fulfill its duty to assist the Veteran in substantiating his claims.  

Initially, it appears that there are outstanding VA treatment records which may be pertinent to both of the issues on appeal.  In February 2007, the Veteran submitted a VA Form 28-1900, Application for Vocational Rehabilitation.  It is unclear whether the Veteran participated in Vocational Rehabilitation as a result of this application.  Nonetheless, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the issues on appeal.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159(c) (2013).

Further, the Veteran was most recently provided a VA examination in connection with his claim for an increased evaluation in December 2012; however, for the reasons expressed below, the Board concludes that the December 2012 VA examination is inadequate for the purpose of evaluating the Veteran's claims, and thus, a remand is necessary.  Specifically, the December 2012 VA examination report reflects that the examiner was not provided the claims file for review in connection with the examination, but rather, only the Veteran's VA treatment records were reviewed.  See the December 2012 VA examination report.  In the present case, this is critical in light of the fact that the claims file includes voluminous records in connection with the Veteran's claim for disability benefits from the Social Security Administration (SSA), to include private examination reports and vocational assessments which are not included in the Veteran's VA treatment records.  

As adjudication of the TDIU issue is partially dependent upon consideration of the combined evaluation for the service-connected disabilities, the Board notes that this issue is inextricably intertwined with the other issue remanded herein.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, since the RO has not considered the Veteran's TDIU claim in light of the evidence added to the record since the July 2007 rating decision, Board review of the claim at this time would amount to unfair prejudice to the Veteran.  

Since these claims are being remanded for other matters, the Board concludes that updated VA treatment records from the Augusta, Georgia, VA Medical Center (VAMC), Downtown division, dated from December 5, 2012, should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records, if any, for the Veteran, pursuant to his February 2007 claim for Vocational Rehabilitation.  Associate all received records, if any, with the claims file.  

2.  Obtain and associate with the file (paper or electronic) all records of VA treatment from the Augusta, Georgia, VAMC, Downtown division, dated from December 5, 2012, to the present.  

3.  Thereafter, complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history. 

4.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current severity and manifestations, to include neurologic, of his service-connected thoracolumbar spine disability.  The claims file, to include any extant VA vocational rehabilitation file(s) and a copy of this Remand, AND the Virtual VA file must be made available to and reviewed by the examiner in connection with this examination.  The examination report must indicate whether the claims file, Virtual VA file and any extant VA vocational rehabilitation file(s) were reviewed.  

Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations (including bladder impairment) of the Veteran's spine disability, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examination report should state whether there is any evidence of favorable or unfavorable ankylosis of the thoracolumbar spine, and determine the range of motion in degrees.  It must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should indicate whether any pain found in the thoracolumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

If there are any neurologic complaints, to include bladder impairment, the examiner should state whether each objectively documented neurologic complaint is at least as likely as not (50 percent or greater probability) a manifestation of either service-connected spine disability.  If the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, the examiner should comment as to the frequency and total duration of such episodes over the course of the past 12 months. 

Also, the examiner should comment on the effect of the Veteran's service-connected thoracolumbar spine disability on his ability to engage in any type of full-time employment and whether it is at least as likely as not (50 percent probability or more) that his service-connected disabilities are of such severity, individually or in concert, to prevent the Veteran from securing or following a substantially gainful occupation.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations but should not consider the Veteran's age or any non-service connected disabilities. 

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A complete rationale must be provided for any opinions expressed.

5.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Director of Compensation for consideration of assignment of an extraschedular evaluation for that period.  If any benefits sought are not granted to the fullest extent, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


